 



Exhibit 10.6.7

(STATE OF NEW JERSEY LOGO) [w05155w0515500.gif]

            State of New Jersey       DEPARTMENT OF HUMAN SERVICES     RICHARD
J. CODEY
Acting Governor   DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES   JAMES M.
DAVY
Commissioner     P.O. Box 712       Trenton, NJ 08625-0712       Telephone
1-800-356-1561                     ANN CLEMENCY KOHLER       Director

November 22, 2004

Norine Yukon
CEO/President
AMERIGROUP New Jersey, Inc.
399 Thornall Street, 9th Floor
Edison, NJ 08837

Dear Ms. Yukon:

Recently, the Office of Managed Health Care sent to you a contact amendment for
your signature that combined changes to the benefits available to certain
populations and changes to effect the enrollment of DYFS foster children. We
have revised the amendment process to include two separate amendments.

Since the DYFS foster care enrollment also requires changes to our waiver with
CMS, we felt that it was necessary to handle this in a separate amendment in
order not to delay the benefit changes projected for January 1, 2005.

There were no additional changes made to the contract language that you have
already received.

Please sign both signature sheets (five copies each) and return to our office by
December 2, 2004.

Please feel free to contact me with any questions you may have.

     

  Sincerely,
 
   

  Jill Simone, MD

  Executive Director

  Office of Managed Health Care

JS:RH:dv
c: John Koehn

New Jersey Is An Equal Opportunity Employer

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7

STATE OF NEW JERSEY

DEPARTMENT OF HUMAN SERVICES

DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES

AND

AMERIGROUP NEW JERSEY, INC.

AGREEMENT TO PROVIDE HMO SERVICES

In accordance with Article 7, section 7.11.2A and 7.11.2B of the contract
between AMERIGROUP New Jersey, Inc. and the State of New Jersey, Department of
Human Services, Division of Medical Assistance and Health Services (DMAHS),
effective date October 1, 2000, all parties agree that the contract shall be
amended, effective January 1, 2005 , as follows:

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7



  1.   Article 4, “Provision of Health Care Services”. Sections 4.1.2(A)9;
4.1.2(A)18; 4.1.3(A)9; 4.1.3(A)10 and 4.8.8(M)3(m) (deleted), re-number
remaining section, shall be amended as reflected In Article 4, Sections
4.1.2(A)9; 4.1.2(A)18; 4.1.3(A)8; 4.1.3(A)10 and 4.8.8(M)3(m) attached hereto
and incorporated herein.     2.   Article 5, “Enrollee Services”
Section 5.16.2(A)1 shall be amended as reflected in Article 5,
Section 5.16.2(A)1 attached hereto and Incorporated herein.     3.   Article 7,
“Terms and Conditions” Section 7.16.5 shall be amended as reflected In
Article 7, Section 7.16.5 attached hereto and incorporated herein.     4.  
Article 8, “Financial Provisions” Sections 8.8(A) and 8.8(M) shall be amended as
reflected in Article 8, Sections 8.8(A) and 8.8(M) attached hereto and
incorporated herein.     5.   Appendix, Section C, “Capitation Rates,” shall be
revised as reflected In SFY 2005 Capitation Rates attached hereto and
incorporated herein.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7

All other terms and conditions of the October 1, 2000 contract and subsequent
amendments remain unchanged except as noted above.

The contracting parties indicate their agreement by their signatures.

             
   AMERIGROUP
       State of New Jersey
 
     
   New Jersey, Inc.
       Department of Human Services
 
    BY:
/s/ Norine Yukon
  BY:    
 
     
 
   

      Ann Clemency Kohler
 
    TITLE:   
President & CEO
  TITLE:   Director, DMAHS  
 
     
 
    DATE:
11/23/04
  DATE:            

       
APPROVED AS TO FORM ONLY
 
 
   
Attorney General
 
 
   
State of New Jersey
 
 
   
BY:
     Deputy    
Attorney General
   
DATE:   
   

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7



  5.   Inpatient Hospital Services including acute care hospitals,
rehabilitation hospitals, and special hospitals.     6.   Outpatient Hospital
Services     7.   Laboratory Services [Except routine testing related to
administration of Clozapine and the other psychotropic drugs listed in
Article 4.1.4B for non-DDD clients.]     8.   Radiology Services - diagnostic
and therapeutic     9.   Prescription Drugs (legend and non-legend covered by
the Medicaid program) - For payment method for Protease Inhibitors, certain
other anti-retrovirals, blood clotting factors VIII and IX, and coverage of
protease inhibitors and certain other anti-retrovirals under NJ FamilyCare, see
Article 8. Exception: not a contractor-covered benefit for the ABD population.  
  10.   Family Planning Services and Supplies     11.   Audiology     12.  
Inpatient Rehabilitation Services     13.   Podiatrist Services     14.  
Chiropractor Services     15.   Optometrist Services     16.   Optical
Appliances     17.   Hearing Aid Services     18.   Home Health Agency Services
- Not a contractor-covered benefit for the ABD population. All other services
provided to any enrollee in the home, including but not limited to pharmacy and
DME services, are the contractor’s fiscal and medical management responsibility.
    19.   Hospice Services-are covered in the community as well as in
institutional settings. Room and board services are included only when services
are delivered in an institutional (non-private residence) setting.     20.  
Durable Medical Equipment (DME)/Assistive Technology Devices in accordance with
existing Medicaid regulations.

     
Amended as January 1, 2005
  IV-5

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7



  3.   Outpatient Rehab - Physical therapy, occupational therapy, and speech
pathology services (For NJ FamilyCare Plans B & C enrollees, limited to 60 days
per therapy per year)     4.   Abortions and related services including surgical
procedure, cervical dilation, insertion of cervical dilator, anesthesia
including para cervical block, history and physical examination on day of
surgery; lab tests including PT, PTT, OB Panel (includes hemogram, platelet.
count, hepatitis B surface antigen, rubella antibody, VDRL, blood typing ABO and
Rh, CBC and differential), pregnancy test, urinalysis and urine drug screen,
glucose and electrolytes; routine venapuncture; ultrasound, pathological
examination of aborted fetus; Rhogam and its administration.     5.  
Transportation - lower mode (not covered for NJ FamilyCare Plans B and C)    
6.   Sex Abuse Examinations     7.   Services Provided by New Jersey MH/SA and
DYFS Residential Treatment Facilities or Group Homes. For enrollees living in
residential facilities or group homes where ongoing care is provided, contractor
shall cooperate with the medical, nursing, or - administrative staff person
designated by the facility to ensure that the enrollees have timely and
appropriate access to contractor providers as needed and to coordinate care
between those providers and the facility’s employed or contracted providers of
health services. Medical care required by these residents remains the
contractor’s responsibility providing the contractor’s provider network and
facilities are utilized.     8.   Family Planning Services and Supplies when
furnished by a non-participating provider.     9.   Home health agency services
for the ABD population.     10.   Prescription drugs (legend and -non-legend
covered by the Medicaid program) for the ABD population.



  B.   Dental Services. For those dental services specified below that are
initiated by a Medicaid non-New Jersey Care 2000+ provider prior to first time
New Jersey Care 2000+ enrollment, an exemption from contractor-covered services
based on the initial managed care enrollment date will be provided and the
services paid by Medicaid FFS. The exemption shall only apply to those
beneficiaries who have initially received these services during the 60 or
120 day period immediately prior to the initial New Jersey Care 2000+ enrollment
date.

     
Amended as of January 1, 2005
  IV-8

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7



      initiated while-that individual was enrolled with another contractor. The
enrollee must continue enrollment in the HMO where services were initiated until
those services were completed or until the member loses Medicaid/NJ FamilyCare
eligibility. Active treatment begins with the placement of the orthodontic
appliances (banding). Cases that were authorized but not banded do not qualify
for continuation of care.     15.   Podiatrist. Services — Excludes routine
hygienic care of the feet, including the treatment of corns and calluses, the
trimming of nails, and other hygienic care such as cleaning or soaking feet, in
the absence of a pathological condition     16.   Prosthetic appliances —
Limited to the initial provision of a prosthetic device that temporarily or
permanently replaces all or part of a external body part lost or impaired as a
result of disease, injury; or congenital defect. Repair and replacement services
are covered whets due to congenital growth.     17.   Private duty nursing —
Only when authorized by the contractor     18.   Transportation Services -
Limited to ambulance for medical emergency only     19.   Well child care
including immunizations, lead screening and treatments     20.   Maternity and
related newborn care     21.   Diabetic supplies and equipment



  B.   Services Available To NJ FamilyCare Plan D Under Fee-For-Service. The
following services are available to NJ FamilyCare Plan D enrollees under
foe-for-service:



  1.   Abortion services     2.   Outpatient Rehabilitation Services — Physical
therapy, Occupational therapy; and Speech therapy for non-chronic conditions and
acute illnesses and injuries. Limited to treatment for a 60-day (that is, 60
business days) consecutive period per incident of illness or-injury beginning
with the first day of treatment per contract year. Speech therapy services
rendered for treatment of delays in speech development, unless resulting from
disease, injury or congenital defects are not covered.

     
Amended as of January 1, 2005
  IV-13

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7



  l.   Neonatal/Perinatal medicine - Alternative: none, refer out of county.    
m.   Neurological Surgery - In-county alternative: none; out of county referral
applies to: Cape May, Cumberland, Gloucester, Hudson, Salem, Warren.     n.  
Plastic Surgery - In-county alternative: none; out of county referral applies
to: Cape May, Salem, Sussex, Warren.     o.   Pulmonary Disease, pediatric -
In-county alternative: Adult pulmonary disease; out of county pediatric referral
applies to: Burlington, Cape May, Cumberland, Gloucester, Ocean, Warren.    
p.   Radiation Oncology - In-county alternative: none; out of county referral
applies to: Cape May, Salem, Sussex, Warren.     q.   Rheumatology, pediatric -
In-county alternative: adult rheumatology; out of county pediatric referral
applies to: all counties except Bergen and Essex.     r.   Thoracic surgery -
In-county alternative: none, refer out of county for Cape May, Hunterdon,
Morris, Sussex, Warren.



  4.   Hospitals. For .the following counties, the contractor may limit its
hospital provider network to one (1) hospital, which must be a full service,
acute care hospital including at least licensed medical-surgical, pediatric,
obstetrical, and critical care services: Cape May, Cumberland, Gloucester,
Hunterdon, Salem, Somerset, Sussex, and Warren.

4.8.9 DENTAL PROVIDER NETWORK REQUIREMENTS



  A.   The contractor shall establish and maintain a dental provider network,
including primary and specialty care dentists, which is adequate to provide the
full scope of benefits. The contractor shall include general dentists and
pediatric dentists as primary care dentists (PCDs). A system whereby the PCD
initiates and coordinates any consultations or referrals for specialty care
deemed necessary for the treatment and care of the enrollee is preferred.    
B.   The dental provider network shall include sufficient providers able to meet
the dental treatment requirements of patients with developmental disabilities.
(See Article 4.5.2E for details.)

     
Amended as of January 1, 2005
  IV-116





 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7



  K.   Hospitalizations. For any eligible person who applies for participation
in the contractor’s plan, but who is hospitalized prior to the time coverage
under the plan becomes effective, such coverage shall not commence until the
date after such person is discharged from the hospital and DMABS shall be liable
for payment for the hospitalization,, including any charges readmission within
forty-eight (48) hours of discharge for the same diagnosis. If an enrollee’s
disenrollment or termination becomes effective during a hospitalization, the
contractor shall be liable for hospitalization until the date such person is
discharged from the hospital, including any charges for readmission within
forty-eight (48) hours of discharge for the same diagnosis. The contractor must
notify DMAHS of these occurrences to facilitate payment to appropriate
providers.     L.   Continuation of Benefits. The contractor shall continue
benefits for all enrollees for the duration of the contract period for which
capitation payments have been made, including enrollees in an inpatient facility
until discharge. The contractor shall notify DMAHS of these occurrences.    
M.   Drug Carve-Out Report. The DMAHS will provide the contractor with a monthly
electronic file of paid drug claims data for ABD enrollees.     N.   MCSA
Administrative Fee. The Contractor shall receive a monthly administrative fee;
PMPM, for its MCSA enrollees, by the fifteenth (15’th) day of any month during
which health care services will be available to an enrollee.     O.  
Reimbursement for MCSA Enrollee Paid Claims. The DMAHS shall reimburse the
contactor for all claim paid on behalf of MCSA enrollees. The contactor shall
submit to DMAHS a financial summary report of claims paid on behalf of MCSA
enrollees on a weekly basis. The report shall be summarized by category of
service corresponding to the MCSA benefits and payment dates, accompanied by an
electronic file of all individual claim numbers for which the State is being
billed.     P.   MCSA Claims Payment Audits. The contractor shall monitor and
audit claims payments to providers to identify payment errors, including
duplicate payments, overpayments, payments, and excessive payments. For such
payment errors (excluding underpayments), the contractor shall refund DMAHS the
overpaid amounts. The contractor shall report the dollar amount of claims with
payment errors on, a monthly basis, which is subject to verification by the
State. The contractor is responsible for collecting funds due to the State from
providers, either through cash payments or through offsets to payments due the
providers.

8.9 CONTRACTOR ADVANCED PAYMENTS AND PIPS TO PROVIDERS



  A.   The contactor shall make advance payments to its providers, capitation,
FFS, or other financial reimbursement arrangement, based on a provider’s
historical

     
Amended as of January 1, 2005
  VIII-19

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7



  Q.   The contractor shall periodically review and assess the knowledge and
performance of its marketing representatives.     R.   The contractor shall
assure culturally competent presentations by having alternative mechanisms for
disseminating information and must receive acknowledgment of the receipt of such
information by the beneficiary.     S.   Individual Medicaid beneficiaries shall
be able to contact the contractor for information, and the contractor may
respond to such a request.     T.   Incentives.



  1.   The contractor may provide an incentive program to its enrollees based on
health/educational activities or for compliance with health related
recommendations. The incentive program may include, but is not limited to:



  a.   Health related gift items     b.   Gift certificates in exchange for
merchandise



    Cash or redeemable coupons with a cash value are prohibited.



  2.   The contractor’s incentive program shall be proposed in writing and prior
approved by DMAHS.



  U.   Periodic Survey of Enrollees.



  1.   The contractor shall quarterly survey and report results to DMAHS of new
enrollees, in person, by phone, or other means, on a random basis to verify the
enrollees’ understanding of the contractor’s procedures and. services
availability.



  V.   All marketing materials, plans and activities shall be prior approved by
DMAHS.

5.16.2 STANDARDS FOR MARKETING REPRESENTATIVES



  A.   General Requirements



  1.   Only a trained marketing representative of the contractor’s plan who
meets the DHS, DHSS, and DBI requirements shall be permitted to market and to
enroll prospective NJ FamilyCare and ABD enrollees. Delegation of enrollment
functions, such as to the office staff of a subcontracting provider of service,
shall not be permitted.

     
Amended as of January 1, 2005
  V-45

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7



     period. The difference shall be expressed in points. For example, if the
contractor only processed eighty-eight (88) percent of electronic claims within
thirty (30) days and eighty-eight (88) percent of manual claims within forty
(40) days, it shall be considered to be two (2) points short for that time
period. The points that the contractor is short for each of the three time
periods shall be added together. This sum shall then be multiplied times .0004
times the compensation received–by the contractor during the quarter at issue to
arrive at the liquidated damages amount.         No offset shall be given if a
criterion is exceeded. DMAHS reserves the right to audit and/or request detail
and validation of reported information. DMAHS shall have the right to accept or
reject the contractor’s report and may substitute reports created by DMAHS if
contractor fails to submit reports or the contractor’s reports are found to be
unacceptable.

7.16.6 CONDITIONS FOR TERMINATION OF LIQUIDATED DAMAGES



      Except as waived by the Contracting Officer, no liquidated damages imposed
on the contractor shall be terminated or suspended until the contractor issues a
written notice of correction to the Contracting Officer certifying the
correction of condition(s) for which liquidated damages were imposed and until
all contractor corrections have been subjected to system testing or other
verification at the discretion of the Contracting Officer. Liquidated damages
shall cease on the day of the contractor’s certification only if subsequent
testing of the correction establishes that, indeed, the correction has been made
in the manner and at the time certified to by the contractor.



  A.   The contractor shall provide the necessary system time to system test any
correction the Contracting Officer deems necessary.     B.   The Contracting
Officer shall determine whether the necessary level of documentation has been
submitted to verify corrections. The Contracting Officer shall be the sole judge
of the sufficiency and accuracy of any documentation.     C.   System
corrections shall be sustained for a reasonable period of at least ninety
(90) days from State acceptance; otherwise, liquidated, damages may be reimposed
without a succeeding grace period within which to correct.     D.   Contractor
use of resources to correct deficiencies shall not be allowed to cause other
system problems.

7.16.7 EPSDT & LEAD SCREENING PERFORMANCE STANDARDS



  A.   EPSDT Screening



  1.   The contractor shall ensure that it has achieved an eighty (80) percent
participation rate for the twelve (12)-month contract period. “Participation” is
defined as one initial or periodicity visit and will be

     
Amended as January 1, 2005
  VII-28

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.7



  6.   The State will continue to pay Medicare Part A and Part B premiums for
Medicare/Medicaid dual eligibles and Qualified Medicare Beneficiaries.     7.  
Any references to Medicare coverage in this Article shall apply to both
Medicare/Medicaid dual eligibles and Qualified Medicare Beneficiaries.



  J.   Other Protections for Medicaid Enrollees.



  1.   The contractor shall not impose, or allow its participating providers or
subcontractors to impose, cost-sharing charges of any kind upon Medicaid
beneficiaries enrolled in the contractor’s plan pursuant to this contract. This
Article does not apply to individuals eligible solely through the NJ FamilyCare
Program Plan C, D, or H for whom providers will be required to collect
cost-sharing for certain services.     2.   The contractor’s obligations under
this Article shall not be imposed upon the enrollees, although the contractor
shall require enrollees to cooperate in the identification of any and all other
potential sources of payment for services. Instances of non-cooperation shall be
referred to the State.     3.   The contractor shall neither encourage nor
require a Medicaid enrollee to reduce or terminate TPL coverage.     4.   Unless
otherwise permitted or required by federal and State law, health care services
cannot be denied to a Medicaid enrollee because of a third party’s potential
liability to pay for the services, and the contractor shall ensure that its cost
avoidance efforts do not prevent an enrollee from receiving medically necessary
services.

8.8 COMPENSATION/CAPITATION CONTRACTUAL REQUIREMENTS



  A.   Contractor Compensation. Compensation to the contractor is the gross
amount payable to the contractor and shall consist of monthly capitation
payments, supplemental payments per pregnancy outcome/delivery, certain blood
products for hemophilia factors VIII & IX disorders, and-payment for certain
HIV/AIDS drugs, and payments for the non-risk Managed Care Service Administrator
product. (not applicable to non-MCSA contract). Contractors must agree to enroll
all non-exempt Aged, Blind and Disabled and NJ FamilyCare beneficiaries to
qualify to serve AFDC/TANF beneficiaries.     B.   Capitation Payment Schedule.
DMAHS hereby agrees to pay the capitation by the fifteenth (15th) day of any
month during which health care services will be available to an enrollee;
provided that information pertaining to enrollment and eligibility, which is
necessary to determine the amount of said payment, is received by DMAHS within
the time limitation contained in Article 5 of this contract.

     
Amended as January 1, 2005
  VIII-17

 